In a proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated November 18, 1975 and made after a hearing, which removed petitioner as a member of the zoning board of appeals, he appeals from a judgment of the Supreme Court, Suffolk County, entered March 30, 1976, which dismissed the petition. Judgment affirmed, without costs or disbursements. There was substantial evidence to support the determination of the town board. Latham, Acting P. J., Rabin and Shapiro, JJ., concur; Margett and Damiani, JJ., dissent and vote to reverse the judgment and remit the matter to the respondents for a new hearing and determination, with the following memorandum: We hold that, because of the limited time in which petitioner was allowed to prepare his case, and the fact that the primary witness against him did not appear at the hearing, a new hearing should be had.